Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 1 of 13 PageID 15




                           EXHIBIT A
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 2 of 13 PageID 16
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 3 of 13 PageID 17
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 4 of 13 PageID 18
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 5 of 13 PageID 19
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 6 of 13 PageID 20
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 7 of 13 PageID 21
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 8 of 13 PageID 22
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 9 of 13 PageID 23
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 10 of 13 PageID 24
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 11 of 13 PageID 25
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 12 of 13 PageID 26
Case 8:20-cv-02284-VMC-TGW Document 1-1 Filed 09/29/20 Page 13 of 13 PageID 27
